DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetz et al. (PG Pub. 2006/0229687).
Regarding Claims 1 and 14-15, Goetz discloses a medical system comprising:
means for delivering stimulation therapy (see first electrode combination; par. 10) comprising a first set of a plurality of pulses having a first amplitude, and a second set of a plurality of pulses having a second amplitude greater than the first amplitude (see Fig. 14 at 9 second mark), wherein one or more pulses of the second set of plurality of pulses are intermingled with sequential groups of pulses of the first set of plurality of pulses (see par. 10);
means for adjusting the second amplitude (see programmer 11; par. 49) to an adjusted second amplitude until the adjusted second amplitude is one of:
greater than or equal to an activation threshold based on the second
amplitude being less than the activation threshold (see target amplitude; par. 11), or
less than or equal to the activation threshold based on the second amplitude

means for adjusting the first amplitude to an adjusted first amplitude based on the adjusted second amplitude (see par. 133 and 134); and
means for delivering stimulation therapy (see neurostimulator 14; par. 135) based at least on the adjusted first amplitude. The examiner considers that if both electrode combinations are adjusted in relation to one another to keep a smooth transition between them, then the first amplitude is necessarily being adjusted based on the second amplitude. 
Regarding Claim 2, Goetz discloses the means for delivering stimulation therapy and the means for delivering stimulation therapy based at least one the adjusted first amplitude comprise at least one stimulation generator (see neurostimulator 14); and
the means for adjusting the second amplitude to the adjusted second amplitude and the means for adjusting the first amplitude to the adjusted first amplitude comprise processing circuitry (see processor 62).
Regarding Claim 7, Goetz discloses wherein the means for delivering stimulation therapy comprising the first set of plurality of pulses having the first amplitude and the second set of plurality of pulses having the second amplitude comprises:
means for repeating alternate delivery of the groups of pulses of the first set of plurality of pulses for respective periods of time and the one or more pulses of the second set of plurality of pulses at least until the adjustment of the second amplitude (see par. 65).
Regarding Claim 8, Goetz discloses wherein one or more pulses of groups of pulses of the first set of plurality of pulses comprise a first pulse width, and wherein the 
Regarding Claim 9, Geotz discloses wherein the means for delivering stimulation therapy based at least on the adjusted first amplitude comprises means for delivering stimulation therapy comprising a third set of a plurality of pulses having the adjusted first amplitude, and a fourth set of plurality of pulses having the adjusted second amplitude, wherein one or more pulses of the fourth set of plurality of pulses are intermingled with sequential groups of pulses of the third set of plurality of pulses (see par. 56).
Regarding Claim 10, Goetz discloses wherein the means for delivering stimulation therapy comprising the third set of plurality of pulses having the adjusted first amplitude and the fourth set of plurality of pulses having the adjusted second amplitude comprises:
means for delivering the third set of plurality of pulses with a first set of electrodes on a lead to deliver relatively high frequency stimulation therapy (see up arrow; Fig. 22); and
means for delivering the fourth set of plurality of pulses with a second set of electrodes on the lead to deliver relatively low frequency stimulation therapy (see down arrow; Fig. 22).
Regarding Claim 11, Goetz discloses wherein the groups of pulses of the first set of plurality of pulses include more pulses than the one or more pulses of the second set of plurality of pulses intermingled with the sequential groups of pulses of the first set of plurality of pulses (see par. 158-160). The examiner considers the frequency will determine how many pulses in a given time slot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz et al. (PG Pub. 2006/0229687) in view of Baynham et al. (PG Pub. 2015/0032181).
Regarding Claim 3, Goetz does not disclose evoked responses. Baynham discloses a similar nerve stimulator wherein delivery of pulses at the activation threshold evokes an action potential (see par. 15), and
wherein the means for adjusting an amplitude to the adjusted amplitude until the adjusted amplitude is greater than or equal to the activation threshold comprises:
means for determining whether the action potential is invoked (see prompt monitoring circuitry; par. 23); and means for adjusting the amplitude upwards until determined that the action potential is evoked (see par. 54). It would have been obvious to one of ordinary skill in the art at the time of the invention to seek out an evoked response with the second amplitude of Goetz because Baynham teaches it will serve to determine a suitable intensity for addressing pain while avoiding over/understimulation (see par. 54).
Regarding Claim 4, Baynham further discloses means for reducing the adjusted second amplitude until the adjusted second amplitude is substantially equal to the activation threshold after adjusting the second amplitude upwards until determined that 
Regarding Claim 5, Baynham discloses wherein delivery of pulses at the activation threshold evokes an action potential (see par. 55), and
wherein the means for adjusting the second amplitude to the adjusted second amplitude until the adjusted second amplitude is less than or equal to the activation threshold comprises:
means for determining whether the action potential is invoked; and means for adjusting the second amplitude downwards until determined that the action potential is not evoked (see par. 49 and 65). It would have been obvious to one of ordinary skill in the art at the time of the invention to decrease the amplitude once the activation threshold is reached so the stimulation can return to the sub-threshold therapy range (see par. 65).
Regarding Claim 6, Baynham discloses means for increasing the adjusted second amplitude until the adjusted second amplitude is substantially equal to the activation threshold after adjusting the second amplitude downwards until determined that the action potential is not evoked (see par. 67). It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the adjusted amplitude after no action potential is evoked in order to calibrate back up to the sub-threshold range (see par. 67).
Regarding Claim 12, see rejections of similarly worded Claims 3 and 5 above.
Regarding Claim 13, Geotz discloses wherein the means for delivering stimulation therapy comprising the first set of plurality of pulses having the first amplitude and the second set of the plurality of pulses having the second amplitude comprises:
means for delivering a pulse having the second amplitude; and means for delivering pulses having the first amplitude after determination is made as to whether a threshold is reached (see par. 119). Goetz does not disclose an action potential. It would have been obvious to one of ordinary skill in the art at the time of the invention to seek out an evoked response with the second amplitude of Goetz because Baynham teaches it will serve to determine a suitable intensity for addressing pain while avoiding over/understimulation (see par. 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATASHA PATEL/Examiner, Art Unit 3792                

/Amanda K Hulbert/Primary Examiner, Art Unit 3792